Plaintiff in error, Hale Armstrong, was convicted in the county court of Seminole county on a charge that he did sell to one Kennedy Wise one quart of intoxicating liquor, and by the judgment of the court was sentenced to be confined in the county jail for 60 days and to pay a fine of $100. From the judgment an appeal was perfected, by filing in this court on June 7, 1917, a petition in error with case-made.
The death of plaintiff in error has been suggested by his counsel of record. It is therefore adjudged and ordered that all proceedings in this prosecution be abated by reason of the death of the plaintiff in error, and the county court of Seminole county is directed to enter its appropriate order to that effect. *Page 201